861 F.2d 728
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Lloyd B. SCOTT, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 88-3268.
United States Court of Appeals, Federal Circuit.
Sept. 15, 1988.

Before FRIEDMAN, Circuit Judge, NICHOLS, Senior Circuit Judge, and MAYER, Circuit Judge.
PER CURIAM.


1
Petitioner Lloyd B. Scott appeals from the May 10, 1988, decision order of the Merit Systems Protection Board (MSPB) denying his petition for review of the board's initial decision in docket No. CH07528810148, in which an administrative judge denied the appeal as untimely.  Scott had previously exercised his right to refer his case to arbitration, and delayed his MSPB appeal awaiting the result of the arbitration.  His theory is, in effect, that the board reviews the arbitrator's decision on the removal, not the removal itself.  We affirm on the basis of the board's opinion.